DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Pursuant to the procedures set forth in MPEP § 821.04(B), claim 12, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/30/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the method of independent claim 1 defines over the prior art of record because the prior art does not teach, suggest, or render obvious cooking eggs at a refrigerator appliance in a cooking operation, the method comprising: detecting an egg boiler device mounted within a dispenser recess of the refrigerator appliance, the egg boiler device being mounted within the dispenser recess without need to open a door of the refrigerator appliance, the egg boiler device having one or more eggs loaded therein; and in response to detecting the egg boiler device within the dispenser recess, directing a volume of heated water into the egg boiler device such that the volume of heated water imparts thermal energy to the one or more eggs loaded into the egg boiler device.
the apparatus of independent claim 12 defines over the prior art of record because the prior art does not teach, suggest, or render obvious a cabinet defining a chilled chamber; a door mounted to the cabinet, the door defining a dispenser recess accessible without need to open the door; a dispenser mounted to the door; a heating device disposed within the cabinet for heating water; an egg boiler device containing one or more eggs, the egg boiler device positioned within the dispenser recess and mounted to the dispenser such that a volume of heated water from the heating device is receivable within the egg boiler device to impart thermal energy to the one or more eggs; and a controller configured to: receive one or more signals indicating that the egg boiler device has been mounted within the dispenser recess of the refrigerator appliance, the egg boiler device having the one or more eggs loaded therein: and in response to detecting the egg boiler device within the dispenser recess, cause a volume .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/DREW E BECKER/Primary Examiner, Art Unit 1792